SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-11c or Section 240.14a-12 Cheviot Financial Corp. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: March 16, 2011 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of Cheviot Financial Corp. The Annual Meeting will be held at Cheviot Savings Bank, 3723 Glenmore Avenue, Cheviot, Ohio 45211 at 3:00 p.m. (Eastern Daylight Savings Time) on April 26, 2011. The enclosed Notice of Annual Meeting and Proxy Statement describe the formal business to be transacted. We are furnishing proxy materials to our shareholders over the Internet. You may read, print and download our 2010 Annual Report to Shareholders and our Proxy Statement at www.cfpproxy.com/5556.On March 16, 2011, we mailed our shareholders a notice containing instructions on how to access these materials and how to vote their shares online. The notice provides instructions on how you can request a paper copy of these materials by mail, by telephone or by email.If you requested your materials via email, the email contains voting instructions and links to the materials on the Internet. You may vote your shares by Internet, by telephone, by regular mail or in person at the Annual Meeting. Instructions regarding the various methods of voting are contained on the notice card. The Annual Meeting is being held so that shareholders will be given an opportunity to elect directors and ratify the selection of Clark, Schaefer, Hackett & Co. as our independent registered public accounting firm. The Board of Directors has determined that the matters to be considered at the Annual Meeting are in the best interest of Cheviot Financial Corp. and its shareholders.For the reasons set forth in the proxy statement, the Board of Directors unanimously recommends a vote “FOR” the proposals presented at the Annual Meeting. On behalf of the Board of Directors, we urge you to vote your shares as soon as possible even if you currently plan to attend the Annual Meeting.Your vote is important regardless of the number of shares that you own.Voting by proxy will not prevent you from voting in person but will assure that your vote is counted if you are unable to attend the meeting. Sincerely, /s/ Thomas J. Linneman Thomas J. Linneman President and Chief Executive Officer Cheviot Financial Corp. 3723 Glenmore Avenue Cheviot, Ohio 45211 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held On April 26, 2011 To Our Shareholders: The Annual Meeting of Shareholders of Cheviot Financial Corp. will be held on Tuesday, April 26, 2011, at 3:00 p.m. Eastern Daylight Savings Time at Cheviot Savings Bank, 3723 Glenmore Avenue, Cheviot, Ohio 45211, for the following purposes: 1.To elect two directors each to serve a three-year term; 2. To ratify the selection of Clark, Schaefer, Hackett & Co. as Cheviot Financial Corp.’s independent registered public accounting firm; and to consider any other matters that may properly come before the meeting or any adjournments or postponements of the meeting. The Board of Directors has established the close of business on March 2, 2011 as the record date for determining the shareholders entitled to notice of, and to vote at, the Annual Meeting or any adjournment or postponement of the Annual Meeting. Only shareholders of record at the close of business on the record date are entitled to vote on matters to be presented at the Annual Meeting. IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AND VOTED AT THE ANNUAL MEETING.SHAREHOLDERS HAVE A CHOICE OF VOTING BY PROXY CARD, TELEPHONE OR THE INTERNET, AS DESCRIBED ON YOUR NOTICE CARD. CHECK YOUR NOTICE CARD OR THE INFORMATION FORWARDED BY YOUR BROKER, BANK OR OTHER HOLDER OF RECORD TO SEE WHICH OPTIONS ARE AVAILABLE TO YOU.ANY STOCKHOLDER PRESENT AT THE ANNUAL MEETING MAY WITHDRAW HIS OR HER PROXY AND VOTE PERSONALLY ON ANY MATTER PROPERLY BROUGHT BEFORE THE ANNUAL MEETING. By Order of the Board of Directors /s/ James E. Williamson Executive Secretary Cheviot, Ohio March 16, 2011 PROXY STATEMENT of CHEVIOT FINANCIAL CORP. 3723 Glenmore Avenue Cheviot, Ohio 45211 ANNUAL MEETING OF SHAREHOLDERS April 26, 2011 We are providing this Proxy Statement to the shareholders of Cheviot Financial Corp. in connection with the solicitation of proxies by the Board of Directors for use at the Annual Meeting of Shareholders.The Annual Meeting will be held on Tuesday, April 26, 2011, at 3:00 p.m. Eastern Daylight Savings Time at Cheviot Savings Bank, 3723 Glenmore Avenue, Cheviot, Ohio 45211. The Notice of Annual Meeting of Shareholders, this Proxy Statement, the accompanying proxy card, and our Annual Report to Shareholders for the year ended December 31, 2010 are first being made available for shareholders on or about March 16, 2011 to our shareholders of record on March 2, 2011. VOTING AND REVOCATION OF PROXIES We are making our proxy materials available to our shareholders on the Internet. You may read, print and download our 2010 Annual Report to Shareholders and our Proxy Statement at www.cfpproxy.com/5556.On March 16, 2011, we mailed a notice to stockholders containing instructions on how to access our proxy materials and vote online. On an ongoing basis, shareholders may request to receive proxy materials in printed form by mail or electronically by email. As to the election of directors, a shareholder may vote “FOR” the election of the nominees proposed by the Board of Directors, or to “WITHHOLD AUTHORITY” to vote for the nominees being proposed.The proposal shall be determined by a plurality of the votes cast, without regard to broker- non-votes. As to the ratification of our independent registered public accounting firm, by checking the appropriate box a shareholder may: (i) vote “FOR” the item; (ii) vote “AGAINST” the item; or (iii) “ABSTAIN” from voting on such item.This proposal shall be determined by a majority of the votes cast, without regard to broker non-votes or proxies marked “ABSTAIN.” The Board of Directors will designate an inspector of elections. You may revoke your proxy at any time before it is exercised by (i)executing and delivering a later dated proxy to the President of Cheviot Financial Corp. prior to the Annual Meeting, (ii)delivering written notice of revocation of the proxy to the President of Cheviot Financial Corp. prior to the Annual Meeting, (iii) using the Internet or telephone voting options explained in the notice or (iv)attending and voting in person at the Annual Meeting. Attendance at the Annual Meeting, in and of itself, will not constitute a revocation of a proxy. Proxies will be voted as instructed by the shareholder or shareholders granting the proxy. Unless contrary instructions are specified, if the proxy is executed and returned (and not revoked) prior to the Annual Meeting, the shares of common stock, $0.01 par value per share, represented thereby will be voted: (1)FOR the election of the directors nominated for election to the Board of Directors and; (2) FOR the ratification of the selection of our independent registered public accounting firm for 2011; and (3)in accordance with the best judgment of the named proxies on any other matters properly brought before the Annual Meeting. We are the parent company of Cheviot Savings Bank.We are the majority-owned subsidiary of Cheviot Mutual Holding Company. Since Cheviot Mutual Holding Company owns 61.5% of our outstanding shares of common stock, the votes cast by Cheviot Mutual Holding Company will be determinative in the voting on each of the proposals to be considered by shareholders. The presence, in person or by proxy, of holders of a majority of the outstanding shares of common stock is required to constitute a quorum for the transaction of business at the Annual Meeting.Broker non-votes areconsidered represented at the annual meeting for purposes of quorum, but are not entitled to vote on the matter.Proxies and ballots will be received and tabulated by The Registrar and Transfer Company, our transfer agent for the Annual Meeting. As of the record date, we had 8,864,908 shares of common stock issued and outstanding of which Cheviot Mutual Holding Company owns 5,455,313 shares.Each holder of shares of our common stock outstanding will be entitled to one vote for each share held of record. We will bear the expense of preparing, printing and distributing this Proxy Statement and the proxies solicited hereby. Proxies will be solicited by Internet, by telephone or by mail and may also be solicited by our directors, officers and other employees, without additional remuneration, in person or by telephone or facsimile transmission. We will also request brokerage firms, banks, nominees, custodians and fiduciaries to forward proxy materials to the beneficial owners of shares of common stock as of the record date and will reimburse such persons for the cost of forwarding the proxy materials in accordance with customary practice. Your cooperation in promptly voting your shares and submitting your proxy will help to avoid additional expense. 2 Stock Ownership of Certain Beneficial Owners and Management The following table sets forth the beneficial ownership of common stock as of the record date by (i) each beneficial owner of more than five percent (5%) of such outstanding stock, (ii)each director, each executive officer and the Cheviot Financial Corp. Employee Stock Ownership Plan, and (iii)all of our directors and executive officers as a group. Except as otherwise noted, the beneficial owners, directors and executive officers listed have sole voting and investment power with respect to shares beneficially owned by them.Except as described in the footnotes below, none of the shares beneficially owned by directors, executive officers or nominees to the Board of Directors have been pledged as security or collateral for any loans. Name and Address of Beneficial Owner(1) Amount and Nature of Beneficial Ownership Percent of Class(2) Cheviot Mutual Holding Company % Cheviot Financial Corp. Employee Stock Ownership Plan % Steven R. Hausfeld * Edward L. Kleemeier * Thomas J. Linneman % John T. Smith * Robert L. Thomas * James E. Williamson * Deborah A. Fischer * Kevin M. Kappa % Jeffrey J. Lenzer % Scott T. Smith % All Directors and Executive Officers as a Group (10persons) % * Indicates beneficial ownership of less than 1%. The address of all persons listed is: c/oCheviot Financial Corp., 3723 Glenmore Avenue, Cheviot, Ohio 45211. Based on 8,864,908shares of common stock outstanding on March 2, 2011. These shares are held in a suspense account and are allocated among participants annually on the basis of compensation as the employee stock ownership plan debt is repaid. As of the record date, 249,953 shares have been allocated to employee stock ownership plan participants. Messrs. Thomas J. Linneman and Scott T. Smith have been appointed to serve as employee stock ownership plan administrators for the employee stock ownership plan. First Bankers Trust is the employee stock ownership plan trustee. The Employee Stock Ownership Plan Committee directs the vote of all unallocated shares and shares allocated to participants if timely voting directions are not received for such shares. Messrs. Linneman and Smith disclaim beneficial ownership for share voted by the Employee Stock Ownership Plan Committee. These shares include 200 shares as to which Mr. Hausfeld has shared voting and investment power.Includes 4,275 shares of restricted stock and options to acquire 13,380 shares which were exercisable within 60 days of the record date. These shares include 1,428shares owned by jointly Mr. Kleemeier’s spouse and a third person for which he does not have voting or investment power and disclaims beneficial ownership.Includes 8,925 shares of restricted stock and options to acquire 22,300 shares which were exercisable within 60 days of the record date. These shares include 12,500 shares owned by Mr. Linneman’s spouse for which he does not have voting or investment power and as to which he disclaims beneficial ownership, and 23,350 employee stock ownership plan shares over which Mr. Linneman has shared voting power, but no investment power.In addition, includes 44,625 shares of restricted stock and options to acquire 100,000shares which are exercisable within 60 days of the record date. These shares include 2,500shares of common stock owned by Mr. Smith’s spouse for which he does not have voting or investment power and as to which he disclaims beneficial ownership. Includes 8,925shares of restricted stock and options to acquire 22,300 shares of common stock which were exercisable within 60 days of the record date. Includes 8,925shares of restricted stock and options to acquire 22,300 shares of common stock which were exercisable within 60 days of the record date. These shares include 877shares of common stock owned by Mr. Williamson’s spouse for which he does not have voting or investment power.Includes 8,925 shares of restricted stock and options to acquire 22,300 shares of common stock which were exercisable within 60 days of the record date. These shares include 5,567 shares owned by Mrs. Fischer’s spouse for which she does not have voting or investment power and as to which she disclaims beneficial ownership and 11,680 shares of common stock allocated to Mrs. Fischer’s account under the Cheviot Savings Bank 401(k) Retirement Savings Plan and 10,039 employee stock ownership plan shares.Includes 5,350 shares of restricted stock and options to acquire 12,000 shares which are exercisable within 60 days of the record date. These shares include 8,385shares of common stock owned by Mr. Kappa’s spouse for which he does not have voting or investment power and as to which he disclaims beneficial ownership and 3,278shares of common stock allocated to Mr. Kappa’s account under the Cheviot Savings Bank 401(k) Retirement Savings Plan and 13,838 employee stock ownership plan shares.Includes 19,951 shares of restricted stock and options to acquire 58,000 shares which are exercisable within 60 days of the record date. These shares include 4,402shares of common stock owned by Mr. Lenzer’s spouse for which he does not have voting or investment power and as to which he disclaims beneficial ownership and 14,953 employee stock ownership plan shares.Includes 17,496shares of restricted stock and options to acquire 60,500 shares which are exercisable within 60 days of the record date. Mr. Lenzer has pledged 10,594 shares as security for a loan. These shares include 11,750shares of common stock owned by Mr. Smith’s spouse for which he does not have voting or investment power, 1,500 shares owned by Mr. Smith’s children and 12,133 employee stock ownership plan shares.Includes 17,850 shares of restricted stock and options to acquire 40,000shares which are exercisable within 60 days of the record date. These shares include shares of common stock held directly as well as by spouses or minor children, in trust and other indirect ownership. In the aggregate, our directors and executive officers disclaim beneficial ownership of and do not have voting or investment power for 49,109 of the shares. 3 PROPOSAL 1 – ELECTION OF DIRECTORS Our charter requires that the Board of Directors be divided into three classes, as nearly equal in number as possible, each class to serve for a three-year period, with approximately one-third of the directors elected each year. The Board of Directors currently consists of six members. Two directors will be elected at the Annual Meeting, each to serve for a three-year term expiring in 2014 and until their successors have been elected and qualified. The Board has nominated John T. Smith and Robert L. Thomas, each of whom is a current director, each to serve until the 2014 Annual Meeting of Shareholders. Information regarding the business experience of each nominee as well as each of the other directors is provided below. Unless otherwise directed, the persons named in the proxy intend to vote all proxies FOR the election of Messrs. Smith and Thomas to the Board of Directors. The nominees have consented to serve as our directors if elected. If, at the time of the Annual Meeting, any of the nominees is unable or declines to serve as a director, the discretionary authority provided in the enclosed proxy will be exercised to vote for a substitute candidate designated by the Board of Directors. The Board of Directors has no reason to believe any of the nominees will be unable or will decline to serve as a director. Each director, including the director nominees, who was a director of Cheviot Savings Bank as of January 5, 2004, the date Cheviot Savings Bank reorganized into the mutual holding company structure continued to serve as a director of Cheviot Savings Bank and became a director of each of Cheviot Financial Corp. and Cheviot Mutual Holding Company, other than Mr. Hausfeld, who was elected to the Board in July 2005. Director Nominees (Terms expire at the 2011 Annual Meeting of Shareholders) John T. Smith, 66,is the Secretary/Treasurer of Hawkstone Associates, Inc. dba Triumph Energy Corp., a gasoline wholesaler and retailer. Mr. Smith is the father of Scott T. Smith, our Chief Financial Officer and Chief Financial Officer of Cheviot Mutual Holding Company and Cheviot Savings Bank. Mr. Smith has served as a director of Cheviot Savings Bank since 1995.Mr. Smith has lived in the local community much of his life.His experience as Secretary/Treasurer of Hawkstone Associates provides a business knowledge of the local economy, and dealing with people as customers and employees. Robert L. Thomas, 68, is the owner/operator of R&R Quality Meats & Catering in Cheviot, Ohio. Mr. Thomas has served as a director of Cheviot Savings Bank since 1989.Mr. Thomas has lived in the local community much of his life.As owner/operator of R&R Quality Meats and Catering in Cheviot, Mr. Thomas knows and understands management and customer service. Directors Not Standing for Election (Terms Expire at the 2012 Annual Meeting of Shareholders) Steven R. Hausfeld, 53, is a Certified Public Accountant who owns a local accounting practice.Mr. Hausfeld previously served as a school board member for the Oak Hills Local School District through December, 2005.Mr. Hausfeld has served as a director of Cheviot Savings Bank since July 2005.Mr. Hausfeld serves as the financial expert on the Audit Committee.Mr. Hausfeld has lived in the local community much of his life.As a result he understands the people Cheviot Savings Bank serves.His experience as a Certified Public Accountant allows him to serve as the financial expert on the Audit Committee. 4 Thomas J. Linneman, 57, has served as our President and Chief Executive Officer and of Cheviot Mutual Holding Company since our reorganization into the mutual holding company structure in 2004 and of Cheviot Savings Bank since 1998. Mr. Linneman has served as a director of Cheviot Savings Bank since 1998.Mr. Linneman has lived in the local community his entire life.As a result he understands the people Cheviot Savings Bank serves.His experience at Cheviot Savings Bank includes all facets of the bank including lending and IT.He has held positions of Chief Financial Officer, Vice President of Operations, and President and Chief Executive Officer. (Terms Expire at the 2013 Annual Meeting of Shareholders) Edward L. Kleemeier, 76,is a retired District Fire Chief for the City of Cincinnati, Ohio. Mr. Kleemeier has served as a director of Cheviot Savings Bank since 1978.Mr. Kleemeier has lived in the local community his entire life.His experience as a District Fire Chief provides a unique knowledge of the businesses and neighborhoods in Cheviot Savings Bank’s lending area. James E. Williamson, 66, was the District Administrator (Director) of Oak Hills Local School District in Cincinnati, Ohio since 2000, retired in 2005.Mr. Williamson was Oak Hills High School principal in Cincinnati, Ohio from 1989 to 2000. Mr. Williamson also serves as the Executive Secretary of Cheviot Mutual Holding Company and Cheviot Financial Corp. Mr. Williamson has served as a director of Cheviot Savings Bank since 1997.Mr. Williamson has lived in the local community most of his life.As a district administrator he has experience working with budgets, financial planning and oversight. Executive Officers Jeffrey J. Lenzer, 49, has been our Vice President of Operations since 2005.Prior to that, he served as the Vice President of Lending. Kevin M. Kappa, 53, has been our Vice President of Compliance since 1993. Scott T. Smith, 41, has been our Chief Financial Officer and Treasurer since 1999.Mr. Smith is the son of Director John T. Smith. Deborah A. Fischer, 57, has been our Vice President of Lending since 2006.Prior to that, she served as the Assistant Vice President of Lending. THE BOARD RECOMMENDS THAT SHAREHOLDERS VOTE FOR THE ELECTION OF MESSRS. SMITH AND THOMAS TO THE BOARD OF DIRECTORS. Board Structure and Compensation We are a “controlled company” under NASDAQ Marketplace Rules because more than 50% of our voting power is held by Cheviot Mutual Holding Company.Therefore, we are exempt from the NASDAQ Marketplace Rules requiring (a) that we have a majority of independent directors on the Board, (b) any compensation committee and nominating committee be composed solely of independent directors, (c) the compensation of executive officers being determined by a majority of the independent directors or a compensation committee composed solely of independent directors, and (d) the election or recommendation of director nominees for the Board’s selection, either by a majority of the independent directors or a nominating committee composed solely of independent directors. Affirmative Determinations Regarding Director Independence and Other Matters Based on information supplied to it by the directors, the Board of Directors has determined each of the following directors to be an “independent director” as such term is defined in the NASDAQ Marketplace Rules: Steven R. HausfeldRobert L. Thomas Edward L. KleemeierJames E. Williamson 5 In this proxy statement these four directors are referred to individually as an “Independent Director” and collectively as the “Independent Directors.” The Independent Directors constitute a majority of the Board of Directors. Although Mr. Smith is not an employee of the company or any of its affiliates, Mr. Smith is determined not to be independent because of a family relationship; Mr. Smith is the father of Scott T. Smith, our Chief Financial Officer and the Chief Financial Officer of Cheviot Mutual Holding Company and Cheviot Savings Bank. The Board of Directors has also determined that each member of the Audit Committee of the Board meets the independence requirements applicable to that committee prescribed by the NASDAQ Marketplace Rules, the Securities and Exchange Commission and the Internal Revenue Service. In determining the independence of our directors we considered our relationships with these individuals, which consist of making loans to our directors.We will originate mortgage loans secured by the borrower’s residence to our employees, executive officers and directors.All of these loans are made in accordance with applicable banking regulations.All employee and director loans must be approved by the Board of Directors. Leadership Structure of the Board Thomas J. Linneman as President and Chief Executive Officer serves as the principal executive officer.While there is no formally designated Chairman of the Board, Mr. Linneman presides at the Board meetings as Chairman.The Board of Directors believes its administration of its risk oversight function is not affected by the Board of Directors’ leadership structure.The Board has not designated a lead director.The Board of Directors has an active role, as a whole and also at the committee level, in overseeing management of the Company’s risks.The Board of Directors regularly reviews information regarding the Company’s credit, liquidity and operations, as well as the risks associated with each.The Bank’s Compensation Committee is responsible for overseeing the management of risks relating to the Company’s and Bank’s executive compensation plans and arrangements.The Audit Committee oversees independence of the Board of Directors and potential conflicts of interest.While each committee is responsible for evaluating certain tasks and overseeing the management of such risks, the entire Board of Directors is regularly informed about such risks. Board and Committee Meetings We have six directors and the following two committees: (1)Audit Committee and (2)Nominating Committee. The Board of Directors has the responsibility for establishing broad corporate policies and for our overall performance, although it is not involved in the day-to-day operating details. Directors are kept informed of our business by various reports and documents sent to them, as well as by operating and financial reports presented at Board and Committee meetings by the Chief Executive Officer and other officers. Our directors also serve as the Board of Directors for Cheviot Savings Bank.For the year ended December 31, 2010, the Board of Directors held 13 regular and one special meeting.No director attended fewer than 75 percent of the total meetings of the Board of Directors and the committees on which such director served. Audit Committee. The Audit Committee consists of three of the Independent Directors, Messrs. Hausfeld, Thomas and Williamson. The committee is responsible for engaging our independent registered public accounting firm, overseeing our financial reporting process, evaluating the adequacy of our internal controls, reviewing our compliance with federal, state and local laws and regulations, and monitoring the legal and ethical conduct of our management and employees. In addition, the committee reviews our financial affairs, including our capital structure, borrowing limits, financing of corporate acquisitions and the performance of our benefit plans. The Audit Committee membership meets the audit committee composition requirements of the NASDAQ Marketplace Rules.Mr. Hausfeld has been designated as the audit committee’s financial expert.Mr. Hausfeld is a Certified Public Accountant. The Audit Committee also serves as the audit committee for the Board of Directors of Cheviot Savings Bank. The Audit Committee met eight times for the year ended December 31, 2010.Pursuant to applicable regulations, the Audit Committee has adopted a written charter, a copy of which is available on our website www.cheviotsavings.com. 6 Audit Committee Report.During 2010, Messrs.Hausfeld, Thomas and Williamson served on our Audit Committee, with Mr.Williamson serving as Chair. The Audit Committee operates pursuant to a written charter, which complies with the applicable provisions of the Sarbanes-Oxley Act of 2002 and related rules of the SEC and Nasdaq. The Audit Committee is responsible for overseeing our accounting and financial reporting processes, including the quarterly review and the annual audit of our consolidated financial statements by Clark, Schaefer, Hackett & Co., our independent registered public accounting firm. As part of fulfilling its responsibilities, the Audit Committee reviewed and discussed the audited consolidated financial statements for the year ended December 31, 2010 with management and Clark, Schaefer, Hackett & Co. and discussed those matters required by Statement on Auditing Standards No.61 (Communication with Audit Committees), as amended, with Clark, Schaefer, Hackett & Co. The Audit Committee received the written disclosures and the letter required by applicable requirements of the Public Company Accounting Oversight Board from Clark, Schaefer, Hackett & Co. and discussed that firm’s independence with representatives of the firm. Based upon the Audit Committee’s review of the audited consolidated financial statements and its discussions with management, the internal audit function and our independent registered public accounting firm, the Audit Committee recommended that the Board of Directors include our audited financial statements for the year ended December 31, 2010 in the Annual Report on Form 10-K as filed with the SEC. This report shall not be deemed incorporated by reference by any general statement incorporating by reference this proxy statement into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, accept to the extent that we specifically incorporate this information by reference, and shall not otherwise be deemed filed under such Acts. Respectfully submitted, Steven R. Hausfeld Robert L. Thomas James E. Williamson Nominating Committee. The Nominating Committee consists of the entire Board of Directors, as required by our Bylaws except for directors who are under consideration for re-election, including both independent and non-independent directors.As a “controlled company,” we are not required to have the Nominating Committee comprised solely of the Independent Directors. The non-independent members of the Nominating Committee are Messrs. Linneman and Smith.The Committee recommends nominees for the election of directors and officers, monitors the performance of the other Board committees, and informs the Board of shareholder concerns.The Nominating Committee of the Company met one time during 2010.The Nominating Committee does not operate under a formal written charter.We donot pay any third party a fee to assist us in identifying and evaluating potential nominees. The Nominating Committee does not have a policy with regard to the diversity in identifying director nominees.As a small community bank, the Nominating Committee considers the comments and recommendations of Board members regarding the qualifications and effectiveness of the existing Board of Directors or additional qualifications that may be required when selecting new Board members; the requisite expertise and sufficiently diverse backgrounds of the Board of Directors’ overall membership composition; the independence of outside Directors and other possible conflicts of interest of existing and potential members of the Board of Directors; and all other factors it considers appropriate.As the holding company for a community bank, the Board of Directors also seeks directors who will strengthen Cheviot Savings Bank’s position in its community and can assist Cheviot Savings Bank with business development through business and community contacts. Director Nominations Process.The purpose of the Nominating Committee is to consider both management and shareholder recommended candidates for possible inclusion in our recommended slate of director nominees. Minimum Criteria for Candidates. At a minimum, each candidate must (a) agree to accept the nomination for Board candidacy, (b) meet the standards of independence established by NASDAQ, and (c) meet all other applicable laws, rules, and regulations related to service as a Director. 7 Desirable Qualities and Skills. In addition, the Nominating Committee will consider the following skills and characteristics of candidates: (a) judgment, (b) diversity, (c) experience, (d) skills, (e) accountability and integrity, (f) financial literacy, (g) industry knowledge, (h) other board appointments, and (i) independence. In addition, in determining whether an incumbent director should stand for re-election, the Nominating Committee will consider the director’s attendance at meetings, achievement of satisfactory performance and other matters determined by the Board. Internal Process for Identifying Candidates. On a periodic basis, the Nominating Committee solicits ideas for possible candidates from a number of sources – members of the Board; senior level executives; individuals personally known to the members of the Board; and research, including database and Internet searches. General Nomination Right of All Shareholders. Any of our shareholders may nominate one or more persons for election as a director at an annual meeting of shareholders if the shareholder complies with the notice, information and consent provisions contained in our Bylaws. We have an advance notice bylaw provision. In order for the director nomination to be timely, a shareholder’s notice to our Executive Secretary must be delivered to our principal executive offices not less than 30days nor more than 60days prior to the date of our next annual meeting. If a shareholder provides timely notice as described above, in accordance with our Bylaws, the candidate may be voted upon in the election of directors at the annual meeting and the candidate’s name will be included on the ballot for election. If a shareholder fails to provide timely notice, but still provides written notice to our Executive Secretary at least five days prior to the annual meeting, the candidate will be added to the ballots provided at the annual meeting, but will not be included on any proxy cards delivered by the company. Further, the persons named in the proxy cards will be permitted to exercise discretionary voting authority with respect to any candidate submitted by a shareholder less than 30 days before the date of the annual meeting. A shareholder entitled to vote may propose a candidate from the floor at the annual meeting itself only if the Nominating Committee has failed to nominate a slate of candidates at least 20 days before the date of the annual meeting. If the Nominating Committee recommends a slate of candidates at least 20 days before the date of the annual meeting, no votes will be allowed for candidates who are proposed from the floor during the annual meeting. Evaluation of Candidates. The Nominating Committee will consider all candidates identified through the processes described above and will evaluate each of them, including incumbents, based on the same criteria. If, based on the Nominating Committee’s initial evaluation, a candidate continues to be of interest to the Nominating Committee, a member of the Nominating Committee will interview the candidate and communicate such member’s evaluation to the other Nominating Committee members. Later reviews will be conducted by other members of the Nominating Committee and our executive officers. Ultimately, background and reference checks will be conducted and the Nominating Committee will meet to finalize its list of recommended candidates for the Board’s consideration. Timing of the Identification and Evaluation Process.Our fiscal year ends on December 31. The Nominating Committee usually meets in February or March to consider and determine, among other things, candidates to be included in our recommended slate of director nominees for election by shareholders at the annual meeting. There have been no material changes to these procedures since they were previously disclosed in our proxy statement for the 2010 Annual Meeting of Shareholders. Compensation Committee. We do not have a Compensation Committee because we do not independently compensate our executive officers, directors or employees. These persons are compensated by Cheviot Savings Bank. As a “controlled company,” we are not required to adhere to the NASDAQ Marketplace Rules with respect to the Board’s determination of the compensation of officers. Other Board Committees of Cheviot Savings Bank. In addition to the committees of the Board of Cheviot Financial Corp., the Board of Directors of Cheviot Savings Bank also maintains a loan committee, a compensation committee and information technology committee. The loan committee has the principal responsibility of approving certain loans to be provided by Cheviot Savings Bank in its ordinary course of business. Since we do not independently compensate our executive officers, directors or employees, the compensation committee has the principal responsibility for setting and reviewing the compensation benefits provided to officers and employees of Cheviot Savings Bank, who are also employees of Cheviot Financial Corp.The information technology committee has the responsibility of monitoring the technology environment relating to controls, updates and expansion. 8 Attendance at Annual Meeting of Shareholders We do not have a policy regarding director attendance at the annual meetings of shareholders.Directors Hausfeld, Kleemeier, Smith, Thomas, Williamson and Linneman attended the prior year’s annual meeting of shareholders. Executive Sessions of Non-Management Directors Our non-management directors meet in executive session without management present from time to time as deemed necessary by the non-management directors, but at least two times per year. Shareholders or other interested parties may communicate with the presiding director or to the non-management directors as a group. Compensation Committee of Cheviot Savings Bank Overview of Compensation Program. The Compensation Committee (for purposes of this analysis, the “Committee”) of the Board of Directors of Cheviot Savings Bank has the responsibility for establishing, implementing and continually monitoring adherence with our compensation philosophy. The Committee ensures that the total compensation paid is fair, reasonable and competitive. The members of the Compensation Committee of Cheviot Savings Bank are directors Hausfeld, Kleemeier and Williamson all of whom are independent directors. The Compensation Committee does not operate under a written charter.The Compensation Committee of Cheviot Savings Bank met four times during the year ended December 31, 2010. Throughout this proxy statement, the individual who served as our Chief Executive Officer during 2010 as well as the other individuals included in the Summary Compensation Table, are referred to as the “named executive officers.” Compensation Philosophy and Objectives.The Committee believes that the most effective executive compensation program is one that is designed to reward the achievement of specific annual, long-term and strategic goals. The Committee evaluates both performance and current compensation to ensure that we maintain our ability to attract and retain superior employees in key positions. The compensation provided to key employees remains competitive relative to the compensation paid to similarly situated executives of our industry and in our market area. Role of Executive Officers in Compensation Decisions.The Committee makes all compensation decisions for the named executive officers and approves recommendations made by the Chief Executive Officer for other employees. The Chief Executive Officer annually reviews the performance of each one of the named executive officers. The conclusions reached and recommendations made based on these reviews are presented to the Committee. The Committee can exercise its discretion in modifying any recommendation or awards. Compensation Components.For the fiscal year ended December 31, 2010, the principal components of compensation include base salary, performance-based incentive compensation, retirement, stock based incentive plan and other benefits. 9 Code of Business Conduct and Ethics We have adopted a Code of Business Conduct and Ethics that applies to our directors, executive officers and employees, including our principal executive officer, principal financial officer, principal accounting officer or controller, or other persons performing similar functions. The Code of Ethics requires our directors, executive officers and employees to avoid conflicts of interest, comply with all laws and other legal requirements, conduct business in an honest and ethical manner and otherwise act with integrity and in our best interest. Under the terms of the Code of Ethics, directors, executive officers and employees are required to report any conduct that they believe in good faith to be an actual or apparent violation of the Code of Ethics. Executive Compensation Summary Compensation Table.The following table shows for the years ended December 31, 2010 and 2009 certain information as to the total remuneration paid to Mr. Linneman, who serves as our President and Chief Executive Officer, and our two most highly compensated executive officers other than Mr. Linneman (“Named Executive Officers”). Summary Compensation Table Name and Principal Position Year Salary Bonus Stock awards(1) Option awards(1) All other compensation(2) Total Thomas J. Linneman, President and Chief Executive Officer 2010 2009 212,814 31,922 —
